 

Exhibit 10.2

 

WAIVER OF REGISTRATION RIGHTS

 

Crdentia Corp.

 

This Waiver (this “Waiver”), effective as of November 30, 2007, is made by and
among Crdentia Corp., a Delaware corporation (the “Company”), and the several
holders signatory hereto (each, a “Holder” and collectively, the “Holders”),
with reference to the following facts:

 

WHEREAS, the Company and the Holders are parties to that certain Registration
Rights Agreement dated as of October 26, 2007 (the “Agreement”); and

 

WHEREAS, pursuant to Section 6(d) of the Agreement, and in order to increase the
likelihood that the Securities and Exchange Commission will permit the
registration of the remaining Registrable Securities under a resale registration
statement pursuant to Rule 415 under the Securities Act of 1933, as amended (the
“Securities Act”), the parties desire to waive certain provisions of the
Agreement with respect to the Shares held by them (an aggregate of 11,633,334
shares of Common Stock) and any shares that may become issuable in connection
with any stock split, dividend or other distribution, recapitalization or
similar event (collectively, the “Waived Registrable Securities”).

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Waiver.

 

(a)           The Company is hereby relieved from its obligations under Sections
2 and 3 of the Agreement with respect to the Waived Registrable Securities, and
shall have no obligation under the Agreement to register the Waived Registrable
Securities for resale under the Securities Act; and

 

(b)           No damages shall be payable by the Company pursuant to Section
2(c) of the Agreement or otherwise, and the Company shall not be considered to
be in breach of the Agreement, in connection with its failure to register the
Waived Registrable Securities under the Securities Act.

 

2.             Future Registration.  If the Company receives at any time a
written request from the Holders that the Company file a Registration Statement
under the Securities Act covering the registration of the Waived Registrable
Securities, then the Company will promptly, and in no event later than thirty
(30) days of the receipt thereof, prepare and file with the Commission a
Registration Statement covering the resale of such Waived Registrable Securities
not already covered by an existing and effective Registration Statement or
eligible for resale pursuant to Rule 144 under the Securities Act.  The Company
shall use its reasonable best efforts to cause such Registration Statement to be
declared effective under the Securities Act as soon as possible.  In the event
that the amount of securities which may be included in the Registration
Statement filed pursuant to this Section 2 is limited due to Commission
Comments, any cut back of securities shall be applied pro rata in proportion to
the number of shares initially sought to be included by each Holder.

 

1

--------------------------------------------------------------------------------


 

3.             Effective of Waiver.  Except as provided above under Sections 1
and 2, the Agreement shall remain unchanged and continue in full force and
effect in accordance with its terms.

 

4.             Execution and Counterparts.  This Waiver may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

5.             Definitions.  Capitalized terms used and not otherwise defined
herein shall have the respective meanings set forth in the Agreement.

 

6.             Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Waiver shall be determined in
accordance with the provisions of the Agreement.

 

7.             Successors and Assigns. This Waiver shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties.

 

8.             Headings.  The headings in this Waiver are for convenience only,
do not constitute a part of this Waiver, and shall not be deemed to limit or
affect any of the provisions hereof.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Waiver as of the day and year
first written above.

 

 

 

 

CRDENTIA CORP.

 

 

 

By:

/s/ John Kaiser

 

Name:

John Kaiser

 

Title:

Chief Executive Officer

 

 

 

 

 

[Signature Page To Waiver]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Waiver as of the day and year
first above written.

 

 

Name of Holder:  MedCap Partners L.P.

 

Signature of Authorized Signatory of Holder:

/s/ C. Fred Toney

 

 

Name of Authorized Signatory:

C. Fred Toney

 

 

Title of Authorized Signatory:

Managing Member of the General Partner

 

 

 

 

 

[Signature Page To Waiver]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Waiver as of the day and year
first above written.

 

 

Name of Holder:  MedCap Offshore Partners L.P.

 

Signature of Authorized Signatory of Holder:

/s/ C. Fred Toney

 

 

Name of Authorized Signatory:

C. Fred Toney

 

 

Title of Authorized Signatory:

Managing Member of the General Partner

 

 

 

 

 

[Signature Page To Waiver]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Waiver as of the day and year
first above written.

 

 

Name of Holder:  FatBoy Capital, L.P.

 

Signature of Authorized Signatory of Holder:

/s/ David A. Jenkins

 

 

Name of Authorized Signatory:

David A. Jenkins

 

 

Title of Authorized Signatory:

Managing Member of General Partner

 

 

 

 

 

[Signature Page To Waiver]

 

6

--------------------------------------------------------------------------------